Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement dated November 17, 2021 has been considered.
Drawings
Prior Art Figures 
	At least Figures 3, 4, 7, 8, 9A, and 9B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP 608.02(g).  
	Figures 3, 4, 7, 8, 9A, and 9B of the instant application are identical to Figures 3, 4, 8, 9, 10, and 14 of patent application publication US 2020/0090741 A1 (“publication ‘741”). 
	Because the indicated figures of the instant application are identical to that of publication ‘741, they are old and must be labeled as “prior art.” 

Claimed Subject Matter Not Shown
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim language described below must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	The drawings do not depict “a third loop of the multiple loops is executed . . . before the second loop” and “the rate of increase of the voltage applied to the non-selected word line at the beginning of the verify operation of the third loop is . . . higher then the rate of increase of the voltage applied to the non-selected word line at the beginning of the verify operation of the second loop,” as recited in claims 4 and 14.
	Figures 10A–10C of the drawings depicts different programming loops each comprising a different rate of increase A1–A3 of a voltage applied to non-selected word lines.  “[T]he rate of increase (A3) of the voltage applied to the non-selected word line in the verify operation of the last loop is smaller than the rate of increase (A1) of the voltage applied to the non-selected word line in the verify operation of the first loop.”  Specification at 56:7–10.  Because rate of increase A3 corresponds to  “last loop,” and rate of increase A1 corresponds to a “first loop,” it is reasonably implied that rate of increase A2 corresponds to a second loop therefore leaving rate of increase A3 to correspond to a third loop.
	Figures 10B and 10C depict that the second loop rate of increase A2 is executed at time t22, and the third loop rate of increase A3 is executed at time t23, after time t22.  Thus, the drawings show that the third loop is execute after the second loop, and not before the second loop as claimed. 
	Moreover, Figure 10C depicts that rate of increase of A3 of the third loop is smaller than the rate of increase A2 of the second loop in Figure 10B.  Thus, the drawings do not depict the third loop rate of increase being higher than the second loop rate of increase, as presently claimed. 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
Non-Descriptive Title	
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  See MPEP 606.01.
	The following title is suggested: “A Semiconductor Device Comprising a Control Circuit for Changing a Rate of Increase of a Voltage Applied to Unselected Word Lines”.

Description of Prior Art
	The disclosure is objected to because of the informalities described below. Appropriate
correction is required.
	The Specification describes Figures 3, 4, 7, 8, 9A, and 9B as part of the inventive features of the instant application in the “Detailed Description” section.  However, as discussed above in Section (IV)(A), these figures are old.  The description of these figures should be moved to the “Background” section of the Specification.  See MPEP 608.01(c).
	It is unclear what other figures of the instant application reflect prior art. Thus, Applicant
should review the figures in the instant application and correct the record accordingly.  See
MPEP 2011 (describing how to correct the record).
Claim Objections
	Claims 6 and 15–17 are objected to because of the informalities described below.  Appropriate correction is required.
Claim 6
	In the paragraph beginning with “when the strings”: the claim limitation “the threshold voltage” lacks proper antecedent basis.

Claim 15
	The claim limitation “the loop” lacks proper antecedent basis.

Claim 16
	In the paragraph beginning with “when the strings”: the claim limitations “the threshold voltage” and “the control circuit” lack proper antecedent basis.
Claim 17
	In the paragraph beginning with “the control circuit”: the claim limitation “the number of the program target strings” lacks proper antecedent basis.
	In the paragraph beginning with “when the number”: the claim limitation “the control circuit” lacks proper antecedent basis.
35 U.S.C. 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or 	otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1–10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aritome (US 8,854,891 B2)(“Aritome”).

Regarding claim 1
	Claim 1 is an apparatus claim that recites a memory cell array, plurality of memory cell transistors,  plurality of word lines, voltage generation circuit, and control circuit.  These claim limitations are taught by memory cell array 110, memory cells Fn, word lines WLn, voltage generator 130, and controller 120 respectively depicted in Figure 3 of Aritome. 
	The remainder of the claim recites the manner in which the control circuit operates, and does not further limit the structure of the apparatus. 	Because the prior art apparatus is substantially identical to claimed apparatus, the claimed functions are presumed inherent in the prior art apparatus.  See MPEP 2112.01(I)(“Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent”). 
	The controller 120 in combination with the voltage generator 130 and row decoder 140 in Figure 3 of Aritome control application of program bias voltages at varying rates of increase to the memory cells.  For example, Figure 10 depicts pass voltage Vpass11 is applied to unselected word lines during program loops 1–15 and a second pass voltage Vpass2 with higher rate of increase than pass voltage Vpass11 is applied to the unselected word lines during program loops 16–25.  See 19:20–25.  Thus, the controller, voltage generator, and row decoder of Aritome is capable of applying a voltage with different rates of increase according to the number of program loops to unselected word lines.  Moreover, this capability raises the presumption that the structure depicted in Figure 3 of Aritome would also be capable of  “in a write operation for writing data to the memory cell array that includes multiple loops of a program operation and a verify operation, the control circuit controls an operation of the voltage generation circuit so that a rate of increase of a voltage applied to a non-selected word line at a beginning of the verify operation is different for at least two of the loops,” as recited in the claim. 
	This presumption is rebuttable by Applicant either (1) showing the prior art
device and claimed device are not the same or (2) providing evidence that the prior art device is
incapable of performing the claimed functions. See In re Ludtke, 441 F.2d 660, 664 (CCPA
1971); see MPEP 2112.01(I)(“When the PTO shows a sound basis for believing that the products
of the application and the prior art are the same, the applicant has the burden of showing that
they are not.”).  Applicant is reminded that argument of counsel is not evidence. See MPEP
2145(I).

Regarding claims 2–10
	Claims 2–10 further recite the manner in which the claimed control circuit operates.  For similar reasons discussed in the rejection of claim 1, the manner of operating the control circuit does not distinguish the apparatus from the prior art. 
	Claims 6 and 9 additionally recite “the memory cell array includes a plurality of strings in which the plurality of the memory cell transistors are electrically connected in series.”  This structural limitation is taught by cell string ST depicted in Figure 3 of Aritome. 

Claims 1–5 and 11–15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lien et al. (US 2022/0319605 A1)(“Lien”).
	Lien has an effective filing date of March 31, 2021 and qualifies are prior art under 102(a)(2).  Absent perfecting the claim to foreign priority made in the instant application, the effective filing date of the instant application is August 27, 2021.  See MPEP 2152.06 (C).

Regarding claims 1–5 and 11–15
	Figures 2B, 6, and 25 clearly anticipate claims 1–5.  Figure 2B and 6 depicts a memory cell array with word lines and corresponding control circuitry (i.e. controller 102, peripheral circuitry 152, row decoder 148) for applying appropriate voltages to word lines during a program operation. See ¶¶ 101–102.  Figure 25 depicts applying program verify voltages to selected and unselected word lines. See Lien at claim 3 (“[T]he word line voltage includes a read voltage applied to the plurality of selected word lines and the plurality of unselected word lines during a verify portion of the program operation.”).  The program verify voltages have different ramp rates corresponding to the program loop in which it is applied.  See ¶ 136.  For example, ramp rate R4 in program loop 1 is faster then ramp rate R7 in program loop 7.  See ¶ 131 (“[T]he plurality of adjusted read voltage ramp rates F_RRC_VREAD_PVFY shown in FIG. 21 progressively increase in magnitude from R1 to R7, so because R1 is smaller in magnitude than R7, R7 is a slower ramp rate than R1.”).
Allowable Subject Matter
	Claims 16–20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	  
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRETELIA GRAHAM whose telephone number is (571)272-5055. The examiner can normally be reached Mon-Fri (9am-5pm).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kretelia Graham/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        November 4, 2022